DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

3.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)


Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: The reference number 109 in figure 1 is not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “computer processor” in claim 1; “pyroelectric infrared sensor (PIR)” in claim 2 and 12; and “sensors placed in different locations” in claim 9 and 14; “photosensor array” in claims 10 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
6.	Claims 1 is objected to because of the following informalities:  The limitation “the overall illuminance” in line 1 should be “an overall illuminance” for antecedent purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In regards to claim 1, the limitation “the inputs” lacks antecedent basis and should be “inputs” for proper antecedent basis. Also, the limitation “a compute processor which filters the inputs from the thermopile array and the photo-sensor” in lines 6-7 is unclear. It is unclear how the processor filters inputs of the array and photosensor. Typically, a processor would filter an output signal from a thermopile array and photo-sensor, but not the inputs. It is unclear if the inputs are inputs to the computer processor or the thermopile array and photosensor. For examining purposes, the processor filter the output of the thermopile array and photosensor. 
Claims 2, 4 and 7-10 are rejected because of their dependency on claim 1.
In regards to claim 2, the limitation “filters a human occupant thermopile component from the inputs of … the photosensor” is not clear from the disclosure. The disclosure describes filtering signals from occupants from the sensors by removing the thermopile pixels/elements from the measurement that are impacted by the occupants (see page 8, lines 7-13). Then notes, there are other techniques where differential operations remove bias without incurring significant pixel loss (page 8, lines 13-14). None of these filtering methods describe filtering the occupant from the photosensor. In fact, the photosensors are only described as being present in a sensor and detecting a level of light as seen in figure 1 and page 4, lines 21-24, page 7, lines 19-23. So, it is unclear how one goes about removing a human occupant thermopile component from 
In regards to claim 8, the limitation “filtering out sensor measurements” is unclear. Claim 1 describes filtering the inputs of a thermopile array and a photosensor. It is unclear what sensor measurements are supposed to be. Are these separate sensor measurements or are the sensor measurements related to the thermopile array and the photosensor? Also, Examiner would like to note that the specification only describes filtering the thermopile array based on human occupancy, nothing in the description describes how this is done with the photosensor (see page 8, lines 7-13). For examining purposes, the thermopile array measurements are filtered as described. 
In regards to claim 9, the limitation “the extent to which daylight” lacks antecedent basis. Claim 1 has been amended to say “a level of daylight”, so claim 9 should reflect the same claim language to keep the claims consistent with each other. Appropriate correction is required.
Claim 10 is rejected because of its dependency on claim 9.
In regards to claim 10, the limitations “one or more thermopile arrays” and “one or more photo-sensor arrays” is unclear with respect to the claim language in claim 1 in 
In regards to claim 11, nowhere in the claim language or the specification is there a photosensor array being used in the system. The photosensor is only mentioned in figure 1 and page 4, lines 21-24, page 7, lines 19-23, which describe a photosensor (104 and 106) with a thermopile array (107 and 108) in a specific sensing unit, there being multiple sensing units (101 and 102). Also, earlier in the claim there is only a photosensor, is it a photosensor or a photosensor array? Please clarify. The limitation “the steps” lacks antecedent basis. The limitation should be “steps” for antecedent purposes.
Claims 12-18 are rejected because of their dependency on claim 11. 
In regards to claim 12, the limitation “filters a human occupant thermopile component from the inputs of … the photosensor” is not clear from the disclosure. The 
In regards to claim 13, the limitation “sensor measurements” is unclear. It is unclear if the sensor measurements are to the thermopile and photosensor measurements or other sensors in the system not yet defined. Please fix and keep claim language consistent. For examining purposes the sensor measurements will be the outputs of the thermopile array. 

In regards to claim 16, the limitation “the step” and “the distribution” lacks antecedent basis. The limitation should be “a step” and “a distribution” for antecedent purposes.
In regards to claim 17, the limitation “the amount” in lines 2 and 3 lacks antecedent basis. The limitation should be “an amount of daylight” and “an amount of artificial light” for antecedent purposes.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1, 2, 4, 8, 9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al. (US 20140292208) in view of Yamanaka et al. (US 10486490).
Re claim 1: Chemel teaches a system for analyzing the overall illuminance of an environment to thereby detect and quantify a daylight component of the illuminance (fig. 1 and 3), wherein the system comprises: infrared sensor (110, second active region that senses infrared light, paragraph 61); a photo-sensor (110, a first active region that senses visible light, paragraph 61); and, a computer processor (controller, state machine, 132/300, paragraph 61 and 81) which filters the inputs from the infrared sensor (110, second active region that senses infrared light, paragraph 61) and the photosensor (110, a first active region that senses visible light, paragraph 61) (filtering, 302) and determines a level of daylight that is present in the overall illuminance (paragraph 8, 61 and 82, see fig. 3), but does not specifically teach the infrared sensor is a thermopile array. Yamanaka teaches an infrared sensor (43) is a thermopile array (col. 17, lines 47-60, fig. 16); a photosensor (45); and a processor (46) measures and filters an output of the thermopile array (43) and photosensor (45) to determine amount of radiation (col. 18, lines 53-67 and col. 19, lines 1-7). It would have been obvious to 
Re claim 2: Chemel as modified by Yamanaka teaches the system further comprising at least one Pyroelectric Infrared (PIR) sensor (Chemel, 140, paragraph 63), wherein said PIR sensor (Chemel, 140) is capable of determining the presence of one or more human occupants (Chemel, paragraph 65, 84-87), wherein, if the presence of a human occupant is determined, the computer processor (Chemel, controller, state machine, 132/300, paragraph 61 and 81, Yamanaka, teaches a processor 46, where when a human body is sensed the processor separates/filters the body radiation from the background radiation, col. 18, lines 32-58 and 65-67 and col. 19, lines 1-7) filters a human occupant thermopile component from the inputs from the thermopile array (Yamanaka, 43, col. 17, lines 47-60, fig. 16) and the photo-sensor (Chemel, 110, a first active region that senses visible light, paragraph 61, Yamanaka, 45) (Yamanaka, teaches a processor 46, where when a human body is sensed the processor separates/filters the body radiation from the background radiation, col. 18, lines 32-58 and 65-67 and col. 19, lines 1-7).
	Re claim 4: Chemel as modified by Yamanaka teaches the system, wherein the computer processor (Chemel, controller, state machine, 132/300, paragraph 61 and 81, Yamanaka, teaches a processor 46) is located remotely from the thermopile array (Yamanaka, 43, Chemel, 110, second active region that senses infrared light, paragraph 61) (Chemel, paragraphs 55, 122-124, all the sensors in light fixture, remote 
	Re claim 8: Chemel as modified by Yamanaka teaches the system, wherein the environment is an indoor region (Chemel, inside a room with light fixtures, paragraph 5, Yamanaka, inside a vehicle, see fig. 17 and 18) and the filtering performed by the computer processor (Yamanaka, 46, Chemel, controller, state machine, 132/300) comprises filtering out sensor measurements effected by one or more occupants of the indoor region (Yamanaka, teaches a processor 46, where when a human body is sensed the processor separates/filters the body radiation from the background radiation, col. 18, lines 32-58 and 65-67 and col. 19, lines 1-7).
	Re claim 9: Chemel as modified by Yamanaka teaches the system, wherein the determining the extent to which daylight is present comprises applying the following decision rule: level of daylight = high if illuminance level greater than or equal to a threshold and low if illuminance level is lower than a threshold, using the outputs from the thermopile array and photosensor (Yamanaka, 43 and 45, col. 19, lines 14-42), the use of a plurality of sensors (Chemel, 180) around an environment to measure air temperature to be used in determination of illuminance level to remove spurious readings (Chemel, paragraph 127, 128 and 130), but does not teach the specific decision rule level of daylight equals Mi > k * Ta + c and, medium if Mi =k * Ta + c and, low if Mi < k * Ta + c, where Mi is the median pixel temperature of thermopile i, Ta is the average air temperature computed from sensors placed in different locations, and k, c are coefficients that are either hard-coded or learned during training. Without showing 
	Re claim 11: Chemel teaches a method for determining a distribution of daylight and artificial light in an indoor region (paragraph 8 and abstract, fig. 1 and 3), the method comprising the steps of: monitoring at least part of the indoor region (abstract) by at least one infrared sensor (110, second active region that senses infrared light, paragraph 61); monitoring at least part of the indoor region (abstract) by at least one photo-sensor (110, a first active region that senses visible light, paragraph 61); analyzing at least one of the outputs of the infrared sensor (110, second active region that senses infrared light, paragraph 61) and the photo-sensor array (110, second active region that senses infrared light, paragraph 61, more than one 110 visible sensors in an array) to estimate the intensity of the region’s exposure to daylight (paragraph 8, 61 and 82, see fig. 3), but does not specifically teach a thermopile array as the infrared sensor. Yamanaka teaches an infrared sensor (43) is a thermopile array (col. 17, lines 47-60, 
Re claim 12: Chemel as modified by Yamanaka teaches the method further comprising monitoring at least part of the indoor region (abstract) by a Pyroelectric Infrared (PIR) sensor (Chemel, 140, paragraph 63), to detect the presence of one or more human occupants (Chemel, paragraph 65, 84-87), wherein, if the presence of a human occupant is determined, the filtering (Chemel, controller, state machine, 132/300, paragraph 61 and 81, Yamanaka, teaches a processor 46, where when a human body is sensed the processor separates/filters the body radiation from the background radiation, col. 18, lines 32-58 and 65-67 and col. 19, lines 1-7) of a human occupant thermopile component from the inputs from the thermopile array (Yamanaka, 43, col. 17, lines 47-60, fig. 16) and the photo-sensor (Chemel, 110, a first active region that senses visible light, paragraph 61, Yamanaka, 45) (Yamanaka, teaches a processor 46, where when a human body is sensed the processor separates/filters the body radiation from the background radiation, col. 18, lines 32-58 and 65-67 and col. 19, lines 1-7).
Re claim 13: Chemel as modified by Yamanaka teaches the method, wherein the analyzing step comprises filtering out sensor measurements effected by at least one of 
Re claim 14: Chemel as modified by Yamanaka teaches the method, wherein the analyzing step comprises applying the following decision rule: level of daylight = high if illuminance level greater than or equal to a threshold and low if illuminance level is lower than a threshold, using the outputs from the thermopile array and photosensor (Yamanaka, 43 and 45, col. 19, lines 14-42), the use of a plurality of sensors (Chemel, 180) around an environment to measure air temperature to be used in determination of illuminance level to remove spurious readings (Chemel, paragraph 127, 128 and 130), but does not teach the specific decision rule level of daylight equals Mi > k * Ta + c and, medium if Mi =k * Ta + c and, low if Mi < k * Ta + c, where Mi is the median pixel temperature of thermopile i, Ta is the average air temperature computed from sensors placed in different locations, and k, c are coefficients that are either hard-coded or learned during training. Without showing criticality one of ordinary skill in the art through routine optimization would have used the several sensor outputs as well as the thermopile array with desired conditions in order to determine the level of daylight within in optimized levels providing for more accurate control of temperature control systems within the environment being measured (MPEP, 2144.05, II, A). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the several sensor outputs as well as the thermopile array with desired conditions through routine optimization with the given sensors and systems in Chemel as modified by Yamanaka in order to determine the level of daylight within in optimized levels .	

11.	Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al. (US 20140292208) as modified by Yamanaka et al. (US 10486490) as applied to claim 1 above, and further in view of Leinen et al. (US 20140239817).
Re claims 7 and 18: Chemel as modified by Yamanaka teaches the system and method further comprising at least one Pyroelectric Infrared (PIR) sensor (Chemel, 140, paragraph 63), wherein said PIR sensor (Chemel, 140) is capable of determining the presence of one or more human occupants (Chemel, paragraph 65, 84-87), but does not specifically teach uses the system to determine one or more dynamic PIR detection thresholds. Leinen teaches a thermocouple (404) used to determine one or more dynamic PIR detection thresholds for a pyroelectric infrared sensor (400) (paragraphs 108-113). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine one or more dynamic PIR detection thresholds for a pyroelectric infrared sensor similar to Leinen using the system of Chemel as modified by Yamanaka in order to account for changes in ambient temperature that would affect the output of the PIR sensor providing for more accurate occupancy sensing by the PIR sensor. 

12.	Claims 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al. (US 20140292208) as modified by Yamanaka et al. (US 10486490) as applied to claim 9 above, and further in view of Patel et al. (WO 2015022611).

Re claim 16: Chemel as modified by Yamanaka teaches the method, further comprising the step of controlling artificial light in an indoor region (Chemel, paragraph 50, controls artificial light, while also controlling temperature in a space, Yamanaka, abstract), but does not specifically teach the distribution of daylight. Patel teaches a step of controlling distribution of daylight and artificial light in an indoor region (page 4, lines 26-34, page 5, lines 1-1-32, daylight sensing system 100, and page 6, lines 21-28, daylight sensing system 100/1000, controls daylight by way of blinds and artificial light by way of lighting devices). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the system of Chemel as modified by 
Re claim 17: Chemel as modified by Yamanaka and Patel teaches the method further comprising: adjusting the amount of daylight entering the indoor region (Patel, page 4, lines 26-34, page 5, lines 1-1-32, daylight sensing system 100 and page 6, lines 21-28, daylight sensing system 100/1000, controls daylight by way of blinds and artificial light by way of lighting devices); and, controlling the amount of artificial light in the indoor region (Patel, page 4, lines 26-34, page 5, lines 1-1-32, daylight sensing system 100 and page 6, lines 21-28, daylight sensing system 100/1000, controls daylight by way of blinds and artificial light by way of lighting devices, Chemel, paragraph 50, controls artificial light, while also controlling temperature in a space, Yamanaka, abstract).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878